Title: From Thomas Jefferson to Bernard Peyton, 12 November 1825
From: Jefferson, Thomas
To: Peyton, Bernard


Dear Sir
Monticello
Nov. 12. 25.
My quarterly bill with Raphael has got monstrously up this last quarter. this proceeds from some family expences falling on me which mr Randolph used to bear, and from my Doctor’s bill which I have to pay at this time. for altho’ I am not well, yet I believe I am as well as any further aid of a Doctor can make me, and I therefore now discontinue it. I shall be obliged within a day or two to draw on you for 350. D. in favor of Jacobs & Raphael. there has not yet been a tide to take off a single barrel of flour from the Shadwell mills where my whole crop, and mill rents are now lying ready. I have consulted with Jefferson, and we shall take care to pay up in time for your call. affectionately yoursTh: Jefferson